          Case 2:20-cv-00163-JDW Document 7 Filed 02/14/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                     Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 14th day of February, 2020, upon review of the docket in the above-

captioned matter and having determined that Plaintiffs Jacovetti Law, P.C. and FCS Capital LLC,

failed to comply with this Court’s Order directing them to file corporate disclosure statements by

February 3, 2020 (ECF No. 2), Plaintiffs Jacovetti Law, P.C. and FCS Capital LLC, are

ORDERED to show cause in a memorandum not to exceed three (3) pages filed on or before

February 21, 2020, explaining why the Court should not sanction them for failure to comply with

the Court’s prior Order.

        It is FURTHER ORDERED that Defendant Final Verdict Solutions shall file a

 corporate disclosure statement pursuant to Fed. R. Civ. P. 7.1(a), within seven (7) days of the

 date of this Order.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
